DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
On page 1, line 5, “2019, which” should be - - 2019, now U.S. Patent No. 11,344,086, which - -.
Appropriate correction is required.

Claim Objections

Claims 4, 7, 8, 10, 11 and 17-19 are objected to because of the following informalities:
In claim 4, line 5, “the event” should be - - an event - -.
In claim 7, line 4, “one adjustable detent” should be - - one movable detent - -.
In claim 7, line 4, “the direction” should be - - a direction - -.
In claim 8, line 2, “the rotatable” should be - - a rotatable - -.
In claim 10, line 4, “direction,” should be - - direction. - -.
In claim 11, line 4, “the opening” should be - - an opening - -.
In claim 17, line 2, “the engagement” should be - - an engagement - -.
In claim 18, line 5, “in engagement” should be - - in the engagement - -.
In claim 19, line 2, “the direction” should be - - a direction - -.
In claim 19, line 3, “the opening” should be - - an opening - -.
In claim 19, line 5, “the blocking action” should be - - a blocking action - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-9 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US Publication No. 2016/0113381 cited by applicant).
Regarding claim 1, Tsai discloses a fastener device, having 
a first fastener part and a second fastener part which are mountable on one another along a closing direction, are held against one another in a closed position, and are separable from one another in order to open the fastener device (see Fig. 10 and annotated Fig. 13), 
wherein the second fastener part comprises a winding element for receiving a tension element (219), the winding element being rotatable relative to the first fastener part in order to wind up the tension element on the winding element along a winding direction (see annotated Fig. 13), 
wherein the first fastener part and the second fastener part each comprise at least one magnet element, the at least one magnet element of the first fastener part and the at least one magnet element of the second fastener part being configured to provide a magnetic attraction force when mounting the first fastener part and the second fastener part on one another (see Fig. 10 and annotated Fig. 13).  
Regarding claim 2, Tsai discloses, wherein at least one of the following: 
the winding element is rotatable relative to the first fastener part around the closing direction (see annotated Fig. 13), 
the winding element, in the closed position, is rotatable relative to the first fastener part, 
the winding element, in the closed position, is rotatable relative to the first fastener part in the winding direction but not counter to the winding direction, and 
the winding element, in the closed position, is not rotatable relative to the first fastener part.  
Regarding claim 5, Tsai discloses, wherein the first fastener part and the second fastener part are, in the closed position, mechanically detained together in order to hold the fastener parts against one another counter to the closing direction (see Fig. 10 and annotated Fig. 13).  
Regarding claim 6, Tsai discloses, wherein one of the fastener parts has a detent means with at least one movable detent element which, in a detained position, engages into a detent recess of the other fastener part and thus holds the fastener parts against one another counter to the closing direction (see annotated Fig. 13).  
Regarding claim 7, Tsai discloses, wherein at least one of the following: 
the detent means moves automatically into the detained position during the mounting of the fastener parts (see Fig. 10 and annotated Fig. 13), 
the at least one adjustable detent element is spring-preloaded in the direction of the detained position, and 
the detent means has an operating element which can be actuated in order to disengage the at least one detent element from the detent recess.  
Regarding claim 8, Tsai discloses, wherein one of the fastener parts has a cylinder collar, which engages into the other of the fastener parts for the rotatable mounting of the fastener parts on one another (see annotated Fig. 13).  
Regarding claim 9, Tsai discloses, wherein the second fastener part has a housing element which in the closed position, is arranged on the first fastener part and on which the winding element is rotatably mounted (see annotated Fig. 13).  
Regarding claim 15, Tsai discloses, wherein the first fastener part has at least one first undercut element and the housing element of the second fastener part has at least one second undercut element, wherein the at least one first undercut element and the at least one second undercut element engage with one another during the mounting of the fastener parts, such that the fastener parts are, in the closed position, held on one another counter to the closing direction (see Fig. 10 and annotated Fig. 13).  
Regarding claim 16, Tsai discloses, wherein at least one of the following: 
at least two first undercut elements are arranged, offset with respect to one another transversely with respect to the closing direction, on a main body of the first fastener part, and/or at least two second undercut elements are arranged, offset with respect to one another transversely with respect to the closing direction, on the housing element of the second fastener part (see Fig. 10 and annotated Fig. 13), and 
the at least one first undercut element and/or the at least one second undercut element, viewed in a plane transverse with respect to the closing direction, are arcuate or V-shaped.  
Regarding claim 17, Tsai discloses, wherein one of the fastener parts has a blocking element for safeguarding the engagement between the at least one first undercut element and the at least one second undercut element in the closed position of the fastener parts (see Fig. 10 and annotated Fig. 13).  
Regarding claim 18, Tsai discloses, wherein the blocking element, in a blocking position in which the engagement between the at least one first undercut element and the at least one second undercut element is safeguarded in the closed position of the fastener parts, faces toward a component of the other fastener part such that the at least one first undercut element and the at least one second undercut element are held in engagement (see Fig. 10 and annotated Fig. 13).  

    PNG
    media_image1.png
    568
    639
    media_image1.png
    Greyscale




Allowable Subject Matter

Claims 3, 4, 10-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677